Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 12/10/2020. Claims 1 – 20 are pending in this application.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 57 of the specification reads “(e.g., within an enclosure formed by the bonnet 133) that may increases the force” should read “(e.g., within an enclosure formed by the bonnet 133) that may increase[[s]] the force”.  
Figure 23 is not referenced in the specification except for the section entitled “Brief description of the drawings.”
Regarding the embodiments described in figures 15 – 18, applicant refers to element 300 as the “worm gear” and element 310 as the “internal worm gear”. Worm gear is term of art referring to a particular gear set. Worm gears are inherently designed to transmit force in one direction only, namely from the “worm screw” to the “worm gear” contrary to the direction of the force transmission described by the applicant regarding elements 300 and 310. The type of gears described by the applicant regarding elements 300 and 310 would be appropriately described as rack and pinion gear arrangement. If Applicant meant to define the terms “worm gear” and “internal worm gear” differently than the conventional meaning of the terms, examiner requests applicant to clearly define the terms/
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 13, 16 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Glock et al. (2017/0050753).
Regarding claims 1 and 17, Glock et al. disclose a valve bonnet – examiner is interpreting the entire housing as the bonnet, a valve stem (44, Fig. 4) disposed in the valve bonnet. Glock et al. also disclose a valve member (bottom part of 102 102, Fig. 4) coupled to a distal end of the valve stem (top part of 102, Fig. 4), the valve member movable between a first position in which the valve assembly is closed and a second position in which the valve assembly is open. Glock et al. further disclose a first internal ferromagnetic actuation member (62, Fig. 3) coupled to the valve stem (44, Fig. 4), a second internal ferromagnetic actuation member (64, Fig. 3) coupled to the valve stem (44, Fig. 4), wherein the first internal ferromagnetic actuation member (62, Fig. 3) and the second internal ferromagnetic actuation member (64, Fig. 3) are disposed in a spaced relationship along the valve stem (44, Fig. 2). Glock et al. also disclose an external actuator slidably engaged to an exterior surface of the valve bonnet, the external actuator comprising: a first magnet (88, Fig. 4) magnetically coupled to the first internal ferromagnetic actuation member (62, Fig. 3) through the valve bonnet and a second magnet (90, Fig. 4) magnetically coupled to the second internal ferromagnetic actuation member through the valve bonnet (44, Fig. 4) wherein linear translation of the external actuator in a first direction causes the first magnet to apply a first force on the first internal ferromagnetic actuation member in the first direction and causes the second magnet to apply a second force on the second internal ferromagnetic actuation member in the first direction, wherein the first force and the second force are effective to linearly translate the valve stem, causing linear translation of the valve member into the first position; and wherein linear translation of the external actuator in a second direction causes the first magnet to apply a third force on the first internal ferromagnetic actuation member (62, Fig. 3) in the second direction and causes the second magnet to apply a fourth force on the second internal ferromagnetic actuation member (64, Fig. 3) in the second direction, wherein the third force and the fourth force are effective to linearly translate the valve stem, causing linear translation of the valve member into the second position.  

	Regarding claim 16, Glock et al. disclose the external actuator is a pneumatic valve actuator (26, Fig. 1).
Claims 1, 11 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to McMahon et al. (2,533,491).
	Regarding claim 1, McMahon et al. disclose a valve bonnet (14, Fig. 1), a valve stem (12, Fig. 1) disposed in the valve bonnet (14, Fig. 1), a valve member (11, Fig. 1) coupled to a distal end of the valve stem (12, Fig. 1), the valve member (11, Fig. 1) movable between a first position in which the valve assembly is closed and a second position in which the valve assembly is open. McMahon et al. also disclose a first internal ferromagnetic actuation member (one of pole piece 17, Fig. 1) coupled to the valve stem (12, Fig. 1), a second internal ferromagnetic actuation member (another pole piece 17, Fig. 1) coupled to the valve stem (12, Fig. 1), wherein the first internal ferromagnetic actuation member and the second internal ferromagnetic actuation member are disposed in a spaced relationship along the valve 
	Regarding claims 11 – 12, McMahon et al. disclose an internal lever (22, Fig. 1) connected to the valve stem (12, Fig. 1) and external lever (20, Fig. 1) connected to the external actuator.
Claims 1, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Document EP 0436214.
Regarding claim 1, the European Patent document discloses a valve bonnet – examiner is interpreting the housing as the bonnet, a valve stem (6, Fig. 1) disposed in the valve bonnet, a valve member (3, Fig. 1) coupled to a distal end of the valve stem (6, Fig. 1), the valve member movable between a first position in which the valve assembly is closed and a second position in which the valve assembly is open. The European Patent document also discloses a first internal ferromagnetic actuation member (5, Fig. 1) coupled to the valve stem (6, Fig. 1), a second internal ferromagnetic actuation member (5b, Fig. 1) coupled to the valve stem (6, Fig. 1), wherein the first internal ferromagnetic actuation member and the second internal ferromagnetic actuation member are disposed in a spaced relationship along the valve stem (6, Fig. 1). The European Patent document further discloses  an 
	Regarding claim 8, the European Patent document discloses a non-ferromagnetic material (5a, Fig. 1) disposed between the first internal ferromagnetic actuation member and the second internal ferromagnetic actuation member.  

	Allowable Subject Matter
Claims 2 – 7, 9 – 10, 14 – 15, 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753